
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1454
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2010
			Mrs. Halvorson
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the goals and ideals of
		  Chiari Malformation Awareness Month and Chiari
		  Malformation Awareness Day in the United States.
	
	
		Whereas Chiari Malformations are associated with
			 structural defects of the skull base which can lead to compression on the lower
			 parts of the brain and are estimated to affect 2,000,000 people in the United
			 States;
		Whereas these changes lead to a downward protrusion of the
			 lower part of the brain into the spinal canal thereby interrupting the flow of
			 the cerebrospinal fluid (the liquid that surrounds and protects the brain and
			 spinal cord) and the motion of the spinal cord, which can cause numerous
			 symptoms;
		Whereas this condition can cause a range of symptoms
			 including headache, numbness, dizziness, muscle weakness, vision problems, and
			 potential problems with balance and coordination;
		Whereas Chiari Malformations are developed during fetal
			 development, and, to date, there is no preventative treatment available;
		Whereas the most common treatment, once diagnosed, is an
			 invasive surgical treatment called decompression, where the top bone or top
			 several bones are removed in the neck and where the spinal fluid drains are
			 widened to alleviate the pressure on the spinal cord, performed in order to
			 correct symptoms or to help stop the progression of damage to the central
			 nervous system;
		Whereas difficulty remains in determining the
			 commonalities of Chiari Malformations, due to the fact that some people remain
			 asymptomatic in adolescence, into adulthood, and can remain so their entire
			 lives;
		Whereas the long-term side effects to leaving Chiari
			 Malformations untreated are unknown, some patients that have been diagnosed for
			 many years prior to treatment can sometimes experience permanent nerve damage,
			 or in rare cases, may succumb to paralysis;
		Whereas Chiari Malformations have previously been believed
			 to occur in about 1 in every 1,000 births, and continues to improve through
			 continued research, frequency of detection, and diagnosis;
		Whereas further research and awareness is greatly needed
			 to properly and appropriately combat this condition;
		Whereas a turquoise ribbon with a zipper is generally
			 regarded as the symbol for Chiari Malformation Awareness, particularly by the
			 Chiari Malformation advocacy organization, The Chiari Center Foundation;
			 and
		Whereas Chiari Malformation Awareness Month
			 is celebrated in the month of September and Chiari Malformation
			 Awareness Day is celebrated the first Saturday in September in the
			 United States: Now, therefore, be it
		
	
		That the House of Representatives supports
			 the goals and ideals of Chiari Malformation Awareness Month and
			 Chiari Malformation Awareness Day in the United States.
		
